Exhibit 2.1 JOINT VENTURE AGREEMENT This Joint Venture Agreement (the "Agreement") is made this 28th day of November, 2010, by and between Alto Group Holdings, Inc., a Nevada corporation, ("ALTO"), St. Watson Mining Company Mali SARL, a Mali corporation ("SWMCM"), and St. Watson Mining Company Ltd., a Sierra Leone limited company (“SWMC”). R E C I T A L S A.The business of ALTO is to engage in natural resource exploration and exploitation mining, and is seeking joint venture partners for the African geographic and other regions. (Project) B.SWMCM is a company based in Mali with 2 major projects as follows: i. Bagoe River Dredge Project located in Mali is a gold mining Dredge on the Bagoe River. ii. Bougouni concessions are a claim approved and held by SWMCM for the extraction of gold and other minerals. C.SWMC is a company based in Sierra Leone with two concessions projects including the Levuma and Punduru concessions. D.ALTO, SWMC and SWMCM desire to form a joint venture. Now, Therefore, in consideration of the mutual covenants herein contained, the parties intending to be legally bound, agree as follows: 1.FORMATION.ALTO, SWMC and SWMCM form a joint venture (the "Joint Venture") for the term and purposes and in accordance with the provisions of this Agreement.The Joint Venture will operate as Alto / St. Watson Mining LLC, a Utah limited liability company. 2.PURPOSE.ALTO, SWMC and SWMCM wish to create a Joint Venture to extract gold and other minerals from the concessions and dredge project detailed in the Recitals. 3.POWERS.The Joint Venture shall have all powers reasonably necessary or incidental to carrying out its purpose, including, but not limited to all powers now or hereafter conferred by the laws of the State of Utah concerning partnerships, and shall do any and all things related or incidental to its business as fully as natural persons might or could do under the laws of Utah. 4.OFFICE.The principal office of the Joint Venture will be at 10757 South River 1 5.Front Pkwy, Suite 125, South Jordan, Utah 84095. 6.CAPITAL CONTRIBUTION.ALTO shall contribute the following upfront capital to the Joint Venture: 6.1$250,000 for the Bagoe River Dredge and Bougouni Concessions due 60 days from the execution date of this Agreement and if the allotted time expires St. Watson Mining Company Mali Sarl and St. Watson Mining Company Ltd. will reserve the right to obtain the right to get financing and this contract will be Null in void. 6.2$150,000 for the Punduru and Levuma Concession due 120 days from the execution date of this Agreement. It is understood that additional capital will be needed to further the projects and ALTO will contribute to these resources as warranted through additional geological discoveries for drilling the concessions for exploitation purposes. 7.ASSET CONTRIBUTION.SWMCM will contribute all rights, interest, ownership and title to the Bagoe River Dredge Project located in Mali, West Africa and the Bougouni Concession.SWMC will contribute all right, interest, ownership and title to the Punduru and Levuma Concessions to the joint venture provide all financial needs are fulfilled and obtained. 8.EQUITY CONTRIBUTION. ALTO will issue a total of 5,000,000 shares to Brad R. St. John and 5,000,000 shares to Michale Anthony Watson personally along with increased share as forward splits are obtained with Alto.Brad St John and Michale will both be paid a salary no less than 5,000.00 USD each month and all travel expenses. 9.PROPERTY.Except as agreed in writing, all property owned by the Joint Venture, whether real or personal, tangible or intangible, shall be deemed to be owned by the Joint Venture and neither ALTO, SWMC nor SWMCM shall have any title, ownership, or other intellectual property right or license under this Agreement. 10.REQUIREMENTS TO CONDUCT BUSINESS.ALTO, SWMC and SWMCM will execute and file all certificates, and take all other action, that may be required to conduct business in Mali, Sierra Leone and the state of Utah. 11.TERM.The term of this Agreement will commence as of the date hereof and will end on the earlier of December 31, 2020, or 11.1such other date mutually agreed upon by ALTO, SWMC and SWMCM; 11.2adjudication of either ALTO, SWMC or SWMCM as bankrupt, its filing of a voluntary petition in bankruptcy, the filing of any petition against it under any federal or state bankruptcy law, or its filing of a petition or answer seeking the appointment of a receiver of its assets or an arrangement with creditors under any such laws; or 2 breach by either ALTO, SWMC or SWMCM or of any material covenant under this Agreement (subject to the provisions of Paragraph 8, below). 12.NOTICE AND CURE OF A MATERIAL BREACH.If there is a material breach of this Agreement, the party intending to terminate must give the defaulting party 180 days' written notice thereof, detailing the particular action or condition that is claimed to constitute a material breach.The defaulting party may cure the breach during this period or take steps to cure, and if cured, or if the steps taken to cure the breach will do so within a reasonable period if diligently prosecuted, then this Agreement will not terminate. 13.EXCLUSIVITY.SWMCM and SWMC will continue to operate their businesses that they have heretofore engaged, and other projects not mentioned in this Joint Venture are not part of this Joint Venture.ALTO, SWMC and SWMCM shall deal exclusively with each other on mining projects in Mali and Sierra Leone. 14.REPRESENTATIONS.ALTO, SWMC and SWMCM represent to the others as follows: 14.1ALTO is a corporation, duly organized, validly existing, and in good standing under the laws of the State of Nevada with all requisite corporate power, authority, and legal right to own its property and conduct its business as now conducted and as contemplated under this Agreement. 14.2SWMCM is a company, duly organized, validly existing, and in good standing under the laws of Mali with all requisite corporate power, authority, and legal right to own its property and conduct its business as now conducted and as contemplated under this Agreement. 14.3SWMC is a company, duly organized, validly existing, and in good standing under the laws of Sierra Leone with all requisite corporate power, authority, and legal right to own its property and conduct its business as now conducted and as contemplated under this Agreement. 14.4Each is duly qualified to do business in each jurisdiction in which the nature of its properties or its business requires such qualification and in which the failure to so qualify would materially adversely affect its business or financial condition. 14.5The execution, delivery, and performance by each party to this Agreement and the performance by each party of its obligations hereunder (i) are within their respective power and authority; (ii) have been duly authorized by all necessary action on the part of their respective governing bodies; (iii) will not contravene any provision of law or regulation, or any writ or decree of any court or governmental instrumentality or their respective articles, bylaws, or other organizational documents or other agreement of either, or any other agreement, instrument, or undertaking binding upon either or any of their respective assets; and (iv) will not contravene any agreements with any of lenders or investors of either. 3 14.6This Agreement has been duly executed and delivered by each party and constitutes the valid, legal, and binding obligation of each party, enforceable in accordance with its terms. 14.7No approval or consent of, or filing with, any governmental authority is required to be obtained or effected by either party in connection with its execution, delivery, and performance of this Agreement. 14.8There is a pending or, to my knowledge, threatened action, suit or proceeding or investigation before any court, board of arbitration or arbitrator, governmental body, agency, instrumentality, or official against or affecting either party, the outcome of which, if adversely determined, would have a material adverse effect on its business or assets or could adversely impair the ability of either party to fully perform its obligations under this Agreement. 14.9Neither party is a party to any agreement or instrument or subject to any restriction having a materially adverse effect on its business, operations, property, assets, or condition, financial or other, or its ability to perform its obligations under this Agreement or any agreement or instrument there under and is not in default in the performance, observance, or fulfillment of the material obligations, covenants, or agreements contained in any agreement or instrument or by which any of its property or assets is bound. 14.10Neither party is in default under any applicable order, writ, injunction, or decree of any court, governmental department, board, or agency, or instrumentality of any arbitrator. 14.11Each party has obtained or shall obtain in respect of this Agreement and the transactions contemplated hereby, on or prior to the date hereof, all governmental permissions, rights, licenses, and permits, if any, to carry out the transactions contemplated thereby.Neither party has received notice of any violation of any applicable law, regulation, order, or requirement which would have a materially adverse effect on its business or on the transactions contemplated by this Agreement, and which has not been complied with or corrected in all material respects. 15.CONTRIBUTIONS. 15.1ALTO, SWMC and SWMCM have each made the contributions to the capital of the Joint Venture either through property or monetary as set forth herein.Except as agreed in writing by the parties, neither ALTO, SWMC nor SWMCM shall have any obligation to make any further contributions to the Joint Venture. 15.2No interest shall accrue on any contributions made to the Joint Venture by ALTO, SWMC and SWMCM, and neither Party shall have the right to withdraw or to be repaid any contribution. 4 16.INTERESTS, FEES, PROFITS, AND LOSSES. ALTO shall have a 50 percent equity interest in the Joint Venture and in the profits and is chargeable with such percentage of the losses of the Joint Venture.SWMCM and SWMC shall collectively have a 50 percent equity interest in the Joint Venture and in the profits and are not chargeable with such percentage of the losses of the Joint Venture. 17.MANAGEMENT. 17.1Alto Group Holdings Inc. will act as the manager (the "Manager") of the Joint Venture. 17.2Subject to the provisions of subsection 15.44 below, the Manager will have full power and authority to conduct and manage the business of the Joint Venture and to undertake and implement, on behalf of the Joint Venture the following: (a)oversight over scouting for various business opportunities, assigning employees or independent contractors to various duties and developing (b)responsibility for day-to-day operations; and (c)the outsourcing of research, development, and advisory activities to third parties. (d)Subject to the provisions below, the Manager will have full power and authority to implement all Joint Decisions (as defined below) approved by ALTO, SWMC and SWMCM. (e)None of the following matters ("Joint Decisions") may be undertaken by or on behalf of the Joint Venture, and no expenditures or obligations may be incurred in connection therewith, without the prior consent or approval of all three parties ALTO, SWMC and SWMCM: (a)the creation of a budget or any project or assignment thereof; (b)the application for or prosecution of any rights relating to intellectual property held or used by the Joint Venture; (c)the marketing of the Joint Venture; (d)the issuance of press releases or information statements; (e)the engagement, hiring, or retention of personnel or organizations; (f)the negotiation or pursuit of licensing arrangements; 5 (g)the negotiation or consummation of any collaborative agreements involving the Joint Venture; or (h)the entering into of any agreement or series of related agreements, where: (i)the aggregate obligations of the Joint Venture with respect to any such agreement(s) would exceed $10,000; (ii)the gross proceeds receivable by the Joint Venture with respect to any such agreement(s) would exceed $10,000; or (iii)the agreement(s) would otherwise have a material effect upon the Joint Venture, its operating results, or financial condition. 17.4The Manager, on behalf of the Joint Venture, shall diligently and in good faith manage the Joint Venture and implement or cause to be implemented any Joint Decisions, and otherwise conduct the business of the Joint Venture in accordance with this Agreement.The Manager will devote such time and attention to the business of the Joint Venture as is reasonably necessary to accomplish the purposes of the Joint Venture. 17.5ALTO will collect all sums payable to the Joint Venture and will distribute such amounts, after expenses of the Joint Venture, to the parties in accordance with their respective interests in the Joint Venture. 17.6ALTO will maintain complete and accurate current books of account for the Joint Venture.Such books of account must be kept in accordance with generally accepted accounting principles and practices.ALTO, SWMC and SWMCM shall at all reasonable times have access to, and may inspect and make copies of, such books of account and all other books and records of the Joint Venture and the Manager.At the request of either party, an audit of the accounts of the Joint Venture will be annually made by independent certified public accountants selected by ALTO, SWMC and SWMCM, and their report is to be furnished to all parties. 17.7Within thirty days after the close of each fiscal year, the Manager will cause to be prepared by the Joint Venture's independent certified public accountants and furnished to all parties the following: (a)A balance sheet of the Joint Venture as of the end of the (b)fiscal year and a related statement of income or loss for the Joint Venture for such fiscal year that, if requested by either party, shall be certified by such accountants. (c)A statement setting forth in reasonable detail each party's share of 6 (d)the income or loss of the Joint Venture for such fiscal year. (e)Such other information as may be reasonably necessary in order to enable the parties to prepare their tax returns. 18.BANK ACCOUNTS.All sums received and all other funds of the Joint Venture will be deposited in bank accounts approved by all the parties to this Agreement, and withdrawals from such accounts may be made upon the signature of the Manager or assignee (appointed by the Manager). 19.TRANSFERS OF INTEREST IN THE JOINT VENTURE.Neither party may, without the prior written consent of the other party, sell, assign, or transfer in any way, or mortgage, hypothecate, or otherwise encumber either of their respective interests in the Joint Venture.Any attempted action in violation of this provision will be null and void. 20.INDEMNIFICATION.Neither party, nor any director, officer, employee or agent thereof shall be liable, responsible or accountable in damages or otherwise to each other or any of its respective owners for any act or omission by any party performed pursuant to the authority granted to such party by this Agreement, or in accordance with its provisions; provided, however, that such act or omission did not constitute fraud, willful misconduct or gross negligence. 21.LIQUIDATION. 21.1Upon the termination of this Agreement, all assets of the Joint Venture must be liquidated as quickly as practicable, but in a manner that minimizes losses occurring in such liquidation.ALTO, SWMC and/or SWMCM may bid for and purchase any of the assets of the Joint Venture. 21.2The proceeds of the liquidation are to be applied in the following order of priority: (a)payment of the expenses of the liquidation; (b)payment of all other debts and obligations of the Joint Venture, and the creation of a reserve for any contingent liabilities of the Joint Venture; (c)payment to ALTO and SWMCM/SWMC, according to each of their equity in the Joint Venture as detailed in this Joint Venture Agreement; and 22.INTEGRATION:GOVERNING LAW.This Agreement merges and supersedes all prior Agreements between the parties hereto, and shall be governed by, and construed in accordance with, the law of Utah. 23.SURVIVAL.All the representations and covenants contained in this Agreement will survive the termination of this Agreement. 7 24.AMENDMENTS.No modification, amendment, or waiver of any provision of this Agreement, or consent to any departure by either party there from, shall in any event be effective unless the same shall be in writing and signed by the other party. 25.SEVERABILITY.In case any one or more of the provisions contained in this Agreement should be invalid, illegal, or unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained herein and therein shall not in any way be affected or impaired thereby. 26.COUNTERPARTS.This Agreement may be executed in two or more counterparts, each of which shall constitute an original, but all of which, when taken together, shall constitute but one instrument. 27.EQUIPMENT.St. Watson Mining Company will contribute the following equipment: a)Dredge Dx8 b)100 Ton Wash plant c)30 Ton Wash plant d)75 Ton Wash plant e)Knelson Concentrator f) Diester Table g)Work Vehicles 9 h)Assay Laboratory IN WITNESS WHEREOF, the parties have executed this Joint Venture Agreement to be effective the date first written above. Alto Group Holdings, Inc. By: /s/ Name Title 8 Watson Mining Company Mali SARL By: /s/ Name Title By: /s/ Name Title St. Watson Mining Company LTD By: /s/ Name Title By: /s/ Name Title 9
